Mathews, J.
delivered the opinion of the ... ... court. 1 his is an action, m which the plain- • tiff and appellee claims damages to the value of i * s • . * s || i. | ■ a horse, belonging to him as well as its hire, on account of its death, occasioned by the neglect the defendant and appellant.
It appears from the testimony, in the case, that a horse and gig wére hired to the defendant, to go from the city to its upper suburb and no farther; but that, instead of returning from thence, he proceeded some distance up the river, and, on his return, the animal shewed symptoms of excessive fatigue and soon after died.
Eustis for the plaintiff, Denis lor the defendant.
The whole of the evidence, taken together, raises a violent presumption of the want of ordinary care and attention, on the part of the defendant, to the property of the plaintiff, and of his use of it in a manner different from the stipulations of th^ir contract of hiring. He must, therefore, be considered as a trespasser, and responsible for all the damages resulting from his misconduct, which we believe to be the value of the horse, and ought to have been paid at the time of the loss.
For this amount, judgment has been rendered by the parish court, with interest from the judicial demand; and although it is not usual, and is perhaps incorrect, to allow interest, in cases originating in torts, yet it may be viewed as a reparation in damages for the injury done to the plaintiff.
It is, therefore, ordered, adjudged and decreed that the judgment of the parish court be affirmed with costs.